 Case 16-30459        Doc 100     Filed 07/28/20 Entered 07/28/20 08:52:53            Desc Main
                                   Document     Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 CHICAGO DIVISION

 In Re:                                            Case No. 16-30459

 Kimberley MH Bolden
                                                   Chapter 13

 Debtor(s).                                        Hon. Judge Jack B. Schmetterer

                             NOTICE OF MOTION TO COMPEL

VIA ELECTRONIC NOTICE:

          Tom Vaughn, Trustee, ecf@tvch13.net

          Christine H Clar, Counsel for Debtor, author@proofofpayments.com

          David M Siegel, Counsel for Debtor, davidsiegelbk@gmail.com

VIA U.S. MAIL:

          Kimberley MH Bolden, Debtor
          1929 N. Howe Street, Unit #1E
          Chicago, IL 60614

PLEASE TAKE NOTICE that on July 28, 2020, we have electronically sent for filing with the
Clerk of the U.S. Bankruptcy Court, a Motion of US Bank Trust National Association as Trustee
of the Cabana Series IV Trust to Compel, a copy of which is hereto attached.

Please take notice that on August 5 , 2020 at 10:00 a.m., or as soon thereafter as counsel
may be heard, I shall appear before the Honorable Jack B. Schmetterer, or any judge sitting in
that judge’s place, and present the attached Motion of US Bank Trust National Association as
Trustee of the Cabana Series IV Trust to Compel, which has been electronically filed this date
with the Clerk of the U.S. Bankruptcy Court for the Northern District of Illinois, a copy of which
is hereby attached and served upon you by electronic notice or U.S. Mail.

This motion will be presented and heard telephonically. No personal appearance in court is
necessary or permitted. To appear and be heard telephonically on the motion, you must set up
and use an account with Court Solutions, LLC. You can set up an account at www.Court-
Solutions.com or by calling Court Solutions at (917) 746-7476.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
 Case 16-30459       Doc 100      Filed 07/28/20 Entered 07/28/20 08:52:53            Desc Main
                                   Document     Page 2 of 4




is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion without a hearing.



 Dated: July 28, 2020                              Respectfully Submitted,

                                                   /s/ Jon J. Lieberman
                                                   Jon J. Lieberman (OH 0058394)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Movant

                                 CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
the attached Motion upon the above-named parties by electronic filing or, as noted above, by
placing same in a properly addressed and sealed envelope, postage prepaid, and depositing it in the
United States Mail at 394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on July 28,
2020, before the hour of 5:00 p.m.


                                                   /s/ Jon J. Lieberman
                                                   Jon J. Lieberman (OH 0058394)
                                                   Attorney for Movant
 Case 16-30459        Doc 100     Filed 07/28/20 Entered 07/28/20 08:52:53            Desc Main
                                   Document     Page 3 of 4



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  CHICAGO DIVISION

 In Re:                                            Case No. 16-30459

 Kimberley MH Bolden
                                                   Chapter 13

 Debtor(s).                                        Hon. Judge Jack B. Schmetterer

 MOTION OF US BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF THE
   CABANA SERIES IV TRUST TO COMPEL THE CHAPTER 13 TRUSTEE TO
  COMMENCE DISTRIBUTION OF PAYMENTS TO CREDITOR ON AMENDED
                       PROOF OF CLAIM NO. 6

          NOW COMES US Bank Trust National Association as Trustee of the Cabana Series IV

Trust (hereinafter, “Movant”), a secured creditor herein, by and through its attorneys, the law

firm of Sottile & Barile, LLC, and hereby files this Motion to Compel and states as follows in

support of this Motion:

   1. Creditor holds the first residential mortgage on the Debtor’s residence. located at 1929 N.
Howe Street, Chicago, IL 60614. On June 21, 2017, Debtor’s Chapter 13 Plan was confirmed.
Debtor’s Confirmed Plan indicated that Creditor’s pre-petition mortgage arrearage amount of
$98,568.50 would be paid through the Chapter 13 Plan.
   2. However, Creditor filed its original proof of claim incorrectly. Creditor filed an arrearage
claim, but incorrectly filed it in the amount of 0 which was a mistake. This was obviously a
mistake, as the loan had matured prior to filing and the arrearage was quite high--- as indicated by
the Plan. On April 22, 2020, Creditor amended its proof of claim, to effectuate proper distributions
from the Trustee. However, the Chapter 13 Trustee will not make payments on the amended proof
of claim.
   3. As the original claim was an arrearage claim in the amount of 0 and that was a mistake, it
may be amended after the bar date.
 Case 16-30459        Doc 100     Filed 07/28/20 Entered 07/28/20 08:52:53        Desc Main
                                   Document     Page 4 of 4



WHEREFORE, Movant prays this Court enter an Order granting the Motion to Compel, and for

such other and further relief as this Court may deem just and proper.

 Dated: July 28, 2020                              Respectfully Submitted,

                                                   /s/ Jon J. Lieberman
                                                   Jon J. Lieberman (OH 0058394)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Movant
